By the Courts —
Warner, J.
delivering the opinion.
[l.] The only questiqn in this case is, as to the construction to be given to the Act of 29th December, 1838, relative to the filing declarations, founded on the process of attachment. The Act of 1838, declares that “ declarations, founded on attachments, may be filed at the first term of the Court, to which the same shall be returned.” Hotchkiss, 553. The public interest requires that all suits in our Courts should be determined as speedily as possible, and the interest of the party, whose property is seized under the process of attachment, also requires that there should be no delay on the part of the plaintiff in the attachment, in filing his declara-1 tion founded thereon. The true, rule for the construction of the word may in a Statute is, that when such Statute concerns the public interest, or affects the rights of third persons, then, the word may, shall be construed to mean must or shall. 5 Comyn’s Dig. top page, 330, title Parliament, letter R. 22, See Alderman Bachnell's case, 1 Vernon, 152. In establishing the rule of prac* tice upon the subject of filing declarations founded on attachment, we think the public interest, as well as the interest of the defendant in the attachment, requires that the declaration should be filed at the first term of the Court to which the attachment is made returnable, and that the word may, in the Act of 183S, ought to be held and construed as imperative on the plaintiff in attachment.
Let the judgment of the Court below be reversed.